Citation Nr: 9920479	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  91-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for various disorders, to 
include a nervous disorder, a stomach ulcer disorder with 
hiatal hernia, hip and leg pain, cervical arthritis and disc 
disease with arm and shoulder symptoms, a respiratory 
disorder, leucocytosis, leukemia, and basal cell carcinoma, 
all claimed as secondary to exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim on appeal.  
The veteran, who had active service from April 1951 to April 
1953, appealed that decision to the BVA.  This case was 
remanded for additional development in September 1995 and 
October 1996 and has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The following disorders are not radiogenic diseases: a 
nervous disorder; a stomach ulcer disorder with hiatal 
hernia; hip and leg pain; cervical arthritis and disc disease 
with arm and shoulder symptoms; a respiratory disorder; and 
leucocytosis.

2.  The veteran has not been diagnosed with leukemia.  

3.  The veteran's claim of entitlement to service connection 
for a nervous disorder, a stomach ulcer disorder with hiatal 
hernia, hip and leg pain, cervical arthritis and disc disease 
with arm and shoulder symptoms, a respiratory disorder, 
leucocytosis, and leukemia, claimed as a result of exposure 
to ionizing radiation, is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.

4.  The veteran's radiation exposure in service was too low 
to have caused basal cell carcinoma.




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a nervous disorder, a stomach ulcer disorder with hiatal 
hernia, hip and leg pain, cervical arthritis and disc disease 
with arm and shoulder symptoms, a respiratory disorder, 
leucocytosis and leukemia, claimed as secondary to exposure 
to ionizing radiation, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Basal cell carcinoma was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his numerous disorders are due to 
exposure to ionizing radiation in service.  He maintains that 
these disorders consist of the following: a nervous disorder; 
a stomach ulcer disorder with hiatal hernia; hip and leg 
pain; cervical arthritis and disc disease with arm and 
shoulder symptoms; a respiratory disorder; leucocytosis; 
leukemia; and basal cell carcinoma.  The veteran maintains 
further that he participated in atmospheric nuclear testing 
of one nuclear device at Desert Rock, Nevada in early 1952, 
and was 200 yards from ground zero at the time of the 
explosion and moved to ground zero within half an hour after 
the explosion, where he spent eight hours cleaning up debris 
and setting up for the next test.  He states that some days 
later he began to lose some of his hair and later on, all of 
his teeth, and has had breathing problems ever since shortly 
after separation from service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  For claims based on 
chronic effects of exposure to radiation, service connection 
may be established by presumption for certain diseases 
specified by statute, if they become manifest in a radiation-
exposed veteran any time after discharge from service.  See 
38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311(b)(2).  A 
presumption of service connection is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d).

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  Therefore, the Board will consider the 
veteran's claim on both a presumptive basis and a direct 
basis.

Records from the Defense Nuclear Agency show that members of 
the veteran's unit were sent to Camp Desert Rock, Nevada, in 
January 1953 to prepare for Operation UPSHOT-KNOTHOLE.  While 
these records do not identify by name those individuals who 
were sent to Camp Desert Rock, or who participated in nuclear 
testing, the Board shall accept that the veteran was a 
radiation-exposed veteran under 38 U.S.C.A. § 1112(c)(3).

I.  Nervous Disorder, Stomach Ulcer with Hiatal Hernia, Hip 
and Leg Pain, Cervical Arthritis and Disc Disease with Arm 
and Shoulder Symptoms, and Respiratory Disorder  

Despite being exposed to ionizing radiation in service, the 
Board notes that nervous disorders, stomach ulcers, hiatal 
hernias, hip and leg pain, cervical arthritis, disc disease, 
arm and shoulder symptoms, and respiratory disorders are not 
diseases specific to radiation-exposed veterans under 
§ 1112(c)(2).  Therefore, service connection on a presumptive 
basis under 38 U.S.C.A. § 1112 cannot be established for any 
of these disorders.  Service connection similarly cannot be 
established under 38 C.F.R. § 3.311.  As with § 1112, none of 
the disorders claimed by the veteran, with the exception of 
leukemia and basal cell carcinoma, is included in the list of 
radiogenic diseases.  38 C.F.R. § 3.311(b)(2).  Therefore, 
service connection on a presumptive basis under either 
38 U.S.C.A. § 1112 or 38 C.F.R. § 3.311 cannot be established 
for a nervous disorder, a stomach ulcer disorder with hiatal 
hernia, hip and leg pain, cervical arthritis and disc disease 
with arm and shoulder symptoms, or a respiratory disorder.

It remains next to be determined whether service connection 
for a nervous disorder, a stomach ulcer disorder with hiatal 
hernia, hip and leg pain, cervical arthritis and disc disease 
with arm and shoulder symptoms, or a respiratory disorder, is 
warranted on the basis that all of the evidence otherwise 
shows that any or all of these disorders were incurred during 
service.  See 38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1045.

At this point, and before reaching the merits of the 
veteran's claim, the question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Portions of the veteran's service medical records are 
unavailable.  In such a case, VA's duty to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit of the doubt rule are heightened.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The 
veteran's separation examination report noted no psychiatric 
abnormality, although the veteran was noted to be "nervous 
all his life, not significant."  In addition, there was no 
abnormality of the abdomen and viscera (including hernias), 
nor any abnormality of the spine, or the upper and lower 
extremities.  The veteran was noted to have had a 10 year 
history of mild seasonal asthma but his lungs and chest were 
normal.  

The veteran denied a history of shortness of breath, pain or 
pressure in the chest, or chronic cough.  He did report a 
history of nervous trouble but denied depression or excessive 
worry, frequent or terrifying nightmares, or frequent trouble 
sleeping.  In addition, he denied a history of stomach, liver 
or intestinal trouble, arthritis or rheumatism, bone joint or 
other deformity, or lameness.

Post-service treatment records show current treatment for the 
various disorders claimed by the veteran.  However, no 
medical opinion has been presented linking any of these 
disorders to either exposure to ionizing radiation, or to the 
veteran's active service generally.  Although the veteran 
maintains that there is a relationship between these various 
disorders and his exposure to ionizing radiation during 
active service, as a layman he is not competent to address 
issues requiring expert opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because of the lack of a 
competent medical opinion linking a nervous disorder, a 
stomach ulcer disorder with hiatal hernia, hip and leg pain, 
cervical arthritis and disc disease with arm and shoulder 
symptoms, or a respiratory disorder, with service, the 
veteran's claim as regards these disorders is not well 
grounded and must be denied.

II.  Leukocytosis and Leukemia

The Board notes that leukemia is one of the diseases subject 
to the presumptive provisions of 38 U.S.C.A. § 1112 for 
radiation-exposed veterans, as well as being a radiogenic 
disease under 38 C.F.R. § 3.311.  However, despite the 
veteran's claim that he has leukemia, review of the extensive 
medical records does not show that the veteran has ever been 
diagnosed with that disorder.  The only evidence of leukemia 
comes from the veteran.  As noted above, however, as a 
layman, he is not competent to provide a medical diagnosis  
See Espiritu, 2 Vet. App. at 494-95.  Without competent 
evidence that the veteran has leukemia, his claim is not well 
grounded and must be denied.  

VA treatment records from September 1988 noted a four year 
history of leukocytosis.  Additional VA medical records 
detail continuing treatment for that disorder.  Leukocytosis 
is not one of the diseases subject to the presumptive 
provisions of 38 U.S.C.A. § 1112, nor is it a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2).  Therefore, service 
connection for leukocytosis on a presumptive basis under 
either 38 U.S.C.A. § 1112 or 38 C.F.R. § 3.311 cannot be 
established.

It remains next to be determined whether service connection 
for leukocytosis is warranted on a direct basis.  There has 
been no medical opinion linking leukocytosis to exposure to 
ionizing radiation or to the veteran's active service 
generally.  Indeed, the only medical opinions that have 
addressed such a possible link, VA's Chief of Public Health 
and Environmental Hazards statement dated in May 1998, and 
the January 1998 VA examination report, both explicitly 
discounted any such link.  While the veteran maintains that 
there is a relationship between leukocytosis and his exposure 
to ionizing radiation during active service, as a layman he 
is not competent to address issues requiring expert opinion.  
See Espiritu, 2 Vet. App. 494-95.  Therefore, the claim for 
service connection for leukocytosis must be denied as not 
well grounded.

III.  Basal Cell Carcinoma

VA medical records indicate that basal cell carcinoma was 
diagnosed in September 1991.  Basal cell carcinoma is not 
among the enumerated diseases entitled to presumptive service 
connection for radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c).  Therefore service connection for the veteran's 
cancer under that statute cannot be established.  Under 
38 C.F.R. § 3.311(b)(2)(vii), however, skin cancer is a 
radiogenic disease.  Under that regulation, when a radiogenic 
disease first becomes manifest after service, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, certain defined procedures in 
the adjudication of a claim must be followed.  

Initially, a dose assessment is to be obtained from the 
appropriate office of the Department of Defense.  In May 
1997, the Defense Special Weapons Agency (DSWA), Department 
of Defense, submitted a statement that a search of dosimetry 
data revealed no record of radiation exposure for the 
veteran, but that a dose reconstruction indicated a probable 
dose of 0.718 rem gamma and neutron (upper bound of 1.0 rem 
gamma and neutron).  While the veteran has claimed 
participation in only one test shot, DSWA also provided an 
estimate for Composite Company, 505th Signal Service Group as 
a whole, for all eleven test shots conducted during OPERATION 
UPSHOT-KNOTHOLE, of 1.252 rem gamma and 0.018 rem neutron.  

The DSWA report further opined that:

internally deposited radioisotopes in the 
body at the levels associated with those 
experienced at atmospheric nuclear 
testing would present minimal dose to the 
skin.  Moreover, there is no evidence to 
suggest that skin cancer is associated 
with radiation doses (external or 
internal) at the levels received by 
participants in atmospheric nuclear 
testing.  

In addition, the report stated that studies of skin cancer 
have "implied a qualitative relationship between skin 
exposure on the order of 1000 rem and statistical increase in 
skin cancer, but these levels are at least two orders of 
magnitude above those received by almost all nuclear test 
participants."  The report concluded that "an elevated 
incidence of skin cancer is not indicated as a consequence of 
radiation exposure to nuclear test participants."  In 
January 1998, DSWA opined that the veteran's internal dose 
estimate for the bone marrow was less than 0.1 rem.

Under the requirements spelled out by 38 C.F.R. § 3.311, 
after all relevant data, including a dose assessment, is 
obtained from the appropriate office of the Department of 
Defense, the case is referred to the VA's Under Secretary for 
Benefits for review and an opinion as to whether a veteran's 
disease, in this case basal cell carcinoma, resulted from 
exposure to radiation in service.  The Under Secretary may, 
as in this case, obtain an opinion from the Under Secretary 
for Health.  The November 1997 opinion from Under Secretary 
for Health noted that:

skin cancer usually has been attributed 
to ionizing radiation at high doses, e.g. 
several hundred rads.  Excess numbers of 
basal cell cancers also have been 
reported in skin which received estimated 
doses of 9-12 rads in margins of 
irradiated areas. . . .  In light of the 
above, in our opinion it is unlikely that 
the veteran's basal cell skin cancer can 
be attributed to exposure to ionizing 
radiation in service.  

Following a review of the opinion obtained from the Under 
Secretary for Health, the Director of the Compensation and 
Pension Service indicated in December 1997 that:

We have received a medical opinion from 
the Under Secretary [for Health], that 
advises it is unlikely that the 
veteran's basal cell skin cancer 
resulted from exposure to radiation in 
service.

As a result of this opinion, and 
following review of the evidence in its 
entirety, it is our opinion that there 
is no reasonable possibility that the 
veteran's basal cell skin cancer was the 
result of such exposure.

This opinion is in conformity with the requirements of 
38 C.F.R. § 3.311(c).  

In January 1998, the veteran received a VA examination.  The 
examiner diagnosed recurrent skin cancer "probably related 
to the ionizing radiation."  The examining physician, 
however, did not provide a basis for this conclusion, and did 
not discuss the dose assessment provided by DSWA, stating 
merely that "it appears an established fact that [the 
veteran] was exposed to significant radiation in the military 
service."  Given these factors, and the greater expertise of 
the Under Secretary for Health in these matters, the Board 
finds that the latter's opinion discounting any connection 
between such exposure and basal cell skin cancer to be more 
probative.  Accordingly, under both a presumptive and a 
direct basis, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
basal cell carcinoma due to exposure to radiation and the 
veteran's claim is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).














ORDER

Entitlement to service connection for various disorders, to 
include a nervous disorder, a stomach ulcer disorder with 
hiatal hernia, hip and leg pain, cervical arthritis and disc 
disease with arm and shoulder symptoms, a respiratory 
disorder, leucocytosis, leukemia, and basal cell carcinoma, 
all claimed as secondary to exposure to ionizing radiation in 
service, is denied.





		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

